Trespass for breaking a vessel and carrying away her sails. The defendant justified under a warrant from the Admiralty Court, to arrest the vessel and in salvo custodire, by force of which he entered the vessel and carried away the sails, which is the same trespass.
Athow, Serj. The breaking the vessel is not answered; therefore, he had no authority to carry away anything.
CURIA. The plea is well enough, for the entry in the vessel is abreaking in law, as clausum fregit, etc.
2. He may carry the sails away, for that is the usual manner of proceeding, which is supported by reason, for he cannot salvo custodire her without taking the sails away. Godb., 385. *Page 768